DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 objected to because of the following informalities:  the claim ends in a semicolon.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method comprising the steps of generating a reduced-order model, linearizing the model, formulating a state-space representation of a control problem, and determining the operating conditions of a fuel cell, by a controller, by solving the control problem.  
	The above limitations are a process that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of a generic computer component in the last limitation.  First, it is noted that the steps of generating a reduced-order model, linearizing the model, and formulating a state-space representation of a control problem, as claimed, can be performed in the mind are not associated with a computer or controller.  The last step (determining the operating conditions of a fuel cell, by a controller, by solving the control problem) does recite a controller.  However, other than reciting “by a controller,” nothing in this 
	Furthermore, the abstract idea (the judicial exception) is not integrated into a practical application.  It is noted that the claim recites the following additional elements:  a fuel cell having a polymer electrolyte membrane, an air compressor delivering oxygen to the cathode of the fuel cell, a cooling subsystem, and the controller.  The controller is recited at a high level of generality such that it amounts no more than a calculator to perform the judicial exception using a generic computer component.  Furthermore, it is submitted that a fuel cell having a polymer electrolyte membrane, an air compressor delivering oxygen to the cathode of the fuel cell, and a cooling subsystem, are routine and conventional in the art and their mere presence in the claim do not amount to significantly more than the judicial exception outlined above.  Significantly, the judicial exception is not integrated into a practical application because no actual control steps that link any of the above physical components to the result of the control determination are recited in the claims.  Furthermore, the steps of receiving a desired power output demand and receiving a measurement of power output represent mere data gathering that is necessary for use 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the fuel system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
February 11, 2022